Citation Nr: 1000545	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  09-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to 
December 1978 and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Fargo, 
North Dakota.  

In November 2009, the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The appellant 
submitted additional written evidence at the hearing with a 
written waiver of RO consideration, which was signed by the 
appellant.

In addition, the Board received new evidence from the 
Veteran, after the Board hearing, that was associated with 
the claims folder after the issuance of the October 2008 and 
May 2009 Statements of the Case (SOC).  A written waiver of 
RO consideration, signed by the appellant, was submitted with 
this additional evidence. 


FINDINGS OF FACT

1.  The competent credible clinical evidence of record 
reflects that the Veteran does not have bilateral hearing 
loss disability for VA purposes.

2.  The Veteran is competent to report having experienced 
tinnitus since service, and evidence of record establishes 
that such statement is credible.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in active service.  38  U.S.C.A. §§ 
1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in February 2008, VA informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The correspondence also notified him that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), military 
personnel records, private medical records, VA examination 
and treatment records, and the Veteran's statements in 
support of his claims, to include his testimony at a 
videoconference Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

A VA examination and opinion with respect to the issues of 
hearing loss disability and tinnitus was obtained in April 
2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination/opinion obtained in 
this case is more than adequate, as the opinion is predicated 
on a full audiometric examination of the Veteran and a review 
of his claims file.  It considers the pertinent evidence of 
record, to include audiometric results and the statements of 
the Veteran regarding in-service, and post service, acoustic 
trauma.  Although it does not include a review of the 
Veteran's private medical records, dated in October 2009, the 
Board finds that such a review is not necessary, as the 
Veteran's reported history of hearing loss is essentially the 
same in both the April 2008 VA examination and the October 
2009 private examination.  In addition, both examination 
reports note a reported history of tinnitus since service. 

The Board acknowledges the fact that the April 2008 VA 
examiner, which regard to tinnitus, indicated that she could 
not provide an opinion without resorting to mere speculation.  
However, a private audiologist's opinion, dated in October 
2009, addressed the etiology of the Veteran's tinnitus.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In the April 2008 VA examination report, 
the examiner noted that the Veteran has the greatest 
difficulty in hearing conversations in background noise, and 
when he is not facing the person talking.  Thus, it is 
established that the VA examiner did consider the functional 
effects caused by the hearing disability.  The Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability. 

The evidence of record includes a March 2008 VA audiology 
consult note.  The note reflects bilateral sensorineural 
hearing loss with excellent word recognition in both ears.  A 
corresponding medical record provided graphs of the Veteran's 
hearing condition.  The audiologist did not, however, provide 
specific numerical readings at the different threshold 
levels.  The Board is unable to interpret audiograms which 
are presented in graphic rather than numerical form. See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  Therefore, the March 
2008 VA record does not provide evidence that the Veteran has 
bilateral hearing loss disability for VA purposes.

An April 2008 VA audiological evaluation report revealed that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
5
5
10
35

The word recognition score was 98 percent for the right ear 
and 98 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the April 2008 VA 
examination report reflects that the Veteran does not have 
current bilateral hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.

The claims file also contains an October 2009 private 
audiology report from H.S., Inc.  The audiologist reported 
that, upon evaluation, the pure tone findings showed normal 
hearing in the Veteran's right ear.  With regard to the left 
ear, the audiologist noted that pure tone findings showed 
normal hearing levels until 3,000 Hz., then sloping to a 
moderate sensorineural hearing loss.  The report provides 
graphs of the Veteran's hearing condition.  The audiologist 
did not, however, provide specific numerical readings at the 
different threshold levels.  Therefore, the October 2009 
private report does not provide evidence that the Veteran has 
left ear hearing loss disability for VA purposes.  See Kelly, 
supra.

The Board recognizes the Veteran's claim that he believes 
that he has bilateral hearing loss.  The Board also 
recognizes that two audiologists have reported that the 
Veteran has hearing loss in the left ear, and that one 
audiologist has reported that he has hearing loss in the 
right ear.  Nevertheless, not all hearing loss constitutes 
hearing loss disability for VA purposes.  The evidence of 
record establishes that the Veteran's hearing loss does not 
rise to the level of a hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

As a service connection claim requires, at a minimum, medical 
evidence of a current disability, the Veteran's claim for 
service connection for bilateral hearing loss is not 
warranted in this case. Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In addition, the Board notes that even if the Veteran had 
left ear hearing loss disability for VA purposes, there is no 
competent clinical evidence of record that any such hearing 
loss was incurred in, or aggravated by, active service.  The 
Veteran avers that his hearing loss disability is due to 
active service when he was deployed to Southwest Asia.  
However, the Board notes that January 1991, January 2002, and 
December 2003 STRs for Army National Guard purposes, prior to 
the Veteran's active service in Southwest Asia, reflect some 
degree of hearing loss in the left ear.  Therefore, the 
evidence of record reflects that the Veteran had pre-existing 
hearing loss in the left ear.  There is no evidence of record 
which causally relates current hearing loss to chronic 
aggravation during the Veteran's active service, to include 
his three months in 1978.  

As the evidence of record does not reflect that the Veteran 
has a current hearing loss disability causally related to 
active service, service connection is not warranted. As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
Gilbert, supra. 

Bilateral Tinnitus

The Veteran avers that he has tinnitus as a result of active 
service; specifically, he avers that he began experienced 
tinnitus after a July 2004 bomb explosion outside the vehicle 
in which he was traveling.  (See October 2009 H.S., Inc. 
report, and claim filed in February 2008).  As noted above, 
the Veteran's exposure to acoustic trauma in service is 
conceded.  38 U.S.C.A. § 1154(a).  The Veteran's STRs are 
negative for complaints of tinnitus and the report of medical 
examination for separation purposes reflects normal ears.  
While the Board acknowledges that the absence of any 
corroborating medical evidence supporting assertions, in and 
of itself, does not render lay statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition.)  

The Veteran's STRs reflect that in July 2004, an improvised 
explosive device exploded outside his vehicle, which resulted 
in glass fragments to his cheek.  No complaints of tinnitus 
are noted at that time.  

A January 2005 post deployment health assessment record 
reflects that the Veteran reported that he did not have, nor 
had he developed, ringing in the ears at anytime during his 
deployment to Southwest Asia.  The assessment record further 
reflects that the Veteran was deployed from February 2004 to 
February 2005.  Therefore, it appears that the post 
deployment health assessment was completed while the Veteran 
was still deployed.  In this regard, the Veteran testified 
that he did not notice the ringing in his ears until he was 
back home, after deployment, and when it was quiet, mostly in 
the evenings. (See November 2009 Board hearing transcript, 
page 5).  

A November 2005 DA Form 7349-R, initial medical review-annual 
medical certificate, reflects that the Veteran reported that 
he did not have any medical or dental problems.  

The earliest clinical evidence of record that the Veteran 
complained of, or sought treatment for tinnitus, is a March 
2008 VA audiological consult note, which reflects that the 
Veteran had "head noises."  No etiology or onset date was 
noted.  

The April 2008 VA examiner noted that, based on the 
conflicting history and pre-existing hearing loss, she could 
not resolve the issue of whether tinnitus was causally 
related to active service without resorting to mere 
speculation.  Therefore, the Board finds that such an opinion 
has no probative value.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that any medical link that is 
speculative, general, or inconclusive in nature is of no 
probative value and not a sufficient basis to grant service 
connection). 

The October 2009 private audiologist report, H.S., Inc, 
reflects that the Veteran reported that his ears "instantly 
started to ring following the bomb exploding outside of the 
vehicle that he was traveling in.  The ringing appeared to 
subside over time and it was not until he returned back home 
in quiet surroundings that he noticed the ringing was still 
very much present."  It further reflects that the Veteran 
"stated that while in Iraq, his quarters were thirty feet 
from a box-car size generator which "masked" the tinnitus 
at night." The audiologist opined that it is at least as 
likely as not that the Veteran's current tinnitus is related 
to military service.  

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has experienced tinnitus since exposure to an explosive 
device in service.  The Board finds the Veteran to be 
credible in this regard as such is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

Further, competent medical evidence of record regarding the 
etiology of tinnitus, an October 2009 private audiologist's 
report, reflects that the Veteran's tinnitus is at least as 
likely as not related to the Veteran's military service.  
Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's tinnitus was incurred in 
service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  As such, the Board will grant service connection 
for tinnitus.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss disability is denied.

2.  Entitlement to service connection for tinnitus is 
granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


